                          UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


 KAREN MCKNUCKLES,

        Plaintiff,                               Case No. 3:16-cv-02916

 v.                                              Visiting Chief Judge Hood
                                                 Magistrate Judge Newbern
 CENTERSTONE OF AMERICA,

        Defendant.


                              MEMORANDUM AND ORDER

       This action was referred to the Magistrate Judge to dispose or recommend disposition of

pretrial motions under 28 U.S.C. §§ 636(b)(1)(A) and (B). (Doc. No. 3, PageID# 34.)

       Now pending is Plaintiff Karen McKnuckles’s motion for a trial by jury (Doc. No. 27), to

which Defendant Centerstone of America has responded in opposition (Doc. No. 28). Because

allowing a jury trial will not cause Centerstone any discernible prejudice, McKnuckles’s motion

is GRANTED.

I.     Background

       Appearing pro se, McKnuckles filed this employment discrimination lawsuit against her

former employer Centerstone on November 16, 2016, after receiving a right to sue letter from the

Equal Employment Opportunity Commission. (Doc. Nos. 1, 1-1.) In her original complaint,

McKnuckles alleged that Centerstone violated Title VII of the Civil Rights Act of 1964 by

retaliating against her for filing a charge of discrimination and ultimately terminating her

employment. (Doc. No. 1, PageID# 1–2; Doc. No. 1-1.) She did not request a jury trial in her

complaint. (Doc. No. 1, PageID# 1.)
       On October 20, 2017, the Court ordered McKnuckles to show cause within thirty days why

her lawsuit should not be dismissed for failure to prosecute, noting that the lawsuit had been

pending with almost no activity since McKnuckles filed it. (Doc. No. 8.) After retaining counsel,

McKnuckles responded on November 17, 2017, explaining that she was forced to file her lawsuit

pro se after discovering that her former attorney had been suspended from the practice of law. (Id.

at PageID# 48.) She also informed the Court that Centerstone had been served but had failed to

appear, giving her grounds to file a motion for entry of default. (Id. at PageID# 49.) The Court

found that McKnuckles had adequately shown cause. (Doc. No. 10.) Shortly thereafter,

Centerstone entered an appearance and answered McKnuckles’s complaint. (Doc. Nos. 11–13.)

       McKnuckles filed a motion to amend her complaint on May 17, 2018. In the proposed

amended complaint, she elaborates on her original allegations. (Doc. Nos. 23, 23-1.) McKnuckles,

who is African-American, claims that Centerstone’s explanation of her firing—that she “falsified

a time card”—was pretextual, and that the “real reason [she] was terminated was because of her

race and her complaint of racial discrimination.” (Doc. No. 23-1, PageID# 94, ¶¶ 20–22.) In the

proposed amended complaint, McKnuckles seeks back pay, front pay, compensatory and punitive

damages, prejudgment interest, attorney’s fees and costs, and a trial by jury. (Id. at PageID# 92,

95–96.) The jury demand is the only aspect of the proposed amended complaint that Centerstone

opposed. (Doc. No. 23, PageID# 90.) The Court granted in part McKnuckles’s motion to amend,

allowing the proposed amended complaint to be docketed as an amended complaint, but striking

the jury demand because McKnuckles had not offered any argument in her motion as to why a jury

demand was properly made at that juncture. (Doc. No. 24.)

       McKnuckles responded by filing a motion for trial by jury. (Doc. No. 27.) McKnuckles

argues that Centerstone will suffer no prejudice if her motion is granted—discovery had just begun



                                                2
and Centerstone would be able to prepare its case for trial by jury. (Id. at PageID# 114.)

McKnuckles also argues that a plaintiff proceeding pro se, as she was at the outset of the litigation,

could easily miss the box to check to demand a trial by jury on the form complaint that she used,

inadvertently waiving that right. (Id.) Centerstone opposed the motion, arguing that McKnuckles’s

failure to request a jury trial for more than four months is an adequate basis to deny her motion.

Centerstone also cites “considerable additional costs” it will incur in a jury trial. (Id.)

II.     Legal Standard

        The Civil Rights Act of 1991 expanded the remedies available in a Title VII action “to

include compensatory and punitive damages and authorized a trial by jury for those claims.”

Bledsoe v. Emery Worldwide Airlines, Inc., 635 F.3d 836, 844 n.9 (6th Cir. 2011) (citing 42 U.S.C.

§ 1981a(a)(1), (c)(1)). Yet a party waives her right to a trial by jury on such claims unless she

serves the other parties “with a written demand [for a jury trial]—which may be included in a

pleading—no later than 14 days after the last pleading directed to the issue is served.” Fed. R. Civ.

P. 38(b)(1), (d). Despite a party’s waiver, the Court may order a jury trial on any issue for which

a jury might have been demanded on a party’s motion made under Federal Rule of Civil Procedure

39(b).” Fed. R. Civ. P. 39(b).

        “A district court has broad discretion in ruling on a Rule 39(b) motion.” Moody v. Pepsi-

Cola Metro. Bottling Co., 915 F.2d 201, 207 (6th Cir. 1990) (quoting Kitchen v. Chippewa Valley

Schools, 825 F.2d 1004, 1013 (6th Cir. 1987)). However, unless there are “compelling reasons to

the contrary,” the Court should exercise its discretion in favor of granting a jury trial. Id. Prejudice

to the nonmoving party may amount to a compelling reason. See Perez v. Cathedral Buffet, Inc.,

No. 5:15CV1577, 2016 WL 4468111, at *2 (N.D. Ohio Aug. 24, 2016) (explaining that “evidence

that the opposing party would have prepared its case differently had it known that a jury trial might



                                                   3
ensue” constitutes a compelling reason to deny a Rule 39(b) motion). If the nonmovant fails to

show prejudice, the Court may grant a Rule 39(b) motion within its discretion. See Moody, 915

F.2d at 207–08.

III.    Analysis

        The parties agree that McKnuckles has waived her right to a jury trial. (Doc. No. 27,

PageID# 113–15; Doc. No. 28, PageID# 118.) McKnuckles did not make a written demand within

fourteen days of the last pleading directed to the issue, which was Centerstone’s answer, filed on

January 18, 2018. See Fed. R. Civ. P. 38(b)(1), (d). McKnuckles first raised the issue of a jury

demand in her motion to amend her complaint on May 17, 2018. (Doc. Nos. 13, 23.) Rule 39(b) is

therefore McKnuckles’s only remaining avenue to a jury trial.

        The fact that McKnuckles filed her lawsuit pro se does not, by itself, mandate granting her

motion. (See Doc. No. 27, PageID# 114.) A pro se party who fails to properly request a jury trial

may be entitled to lenience in considering a Rule 39(b) motion, see Misco, Inc. v. United States

Steel Corporation, 784 F.2d 198, 205 n.8 (6th Cir. 1986), but McKnuckles was represented by

counsel by the time that Centerstone filed its answer and triggered the deadline for a jury demand

under Rule 38(b)(1). As Centerstone emphasizes, McKnuckles does not explain why she waited

four months after Centerstone filed its answer to move for a jury trial. 1 (Doc. No. 28, PageID#

119.)

        Yet the Sixth Circuit directs that courts should “lean in favor” of granting a Rule 39(b)

motion absent “strong[,] compelling reasons to the contrary.” Anderson v. URS Energy & Constr.,




1
       McKnuckles states that, after retaining counsel, she immediately sought “to initiate
settlement discussions with [Centerstone,]” which were not fruitful. (Doc. No. 27, PageID# 112–
13.) McKnuckles does not elaborate as to why this unsuccessful overture prevented her from
meeting the deadline to make her jury demand.
                                                 4
Inc., No. 3:14-CV-02291, 2016 WL 3365786, at *3 (M.D. Tenn. June 17, 2016) (citing Kitchen,

825 F.2d at 1013). Other circuits have held that a Rule 39(b) motion must be denied when the only

explanation for the movant’s failure to comply with Rule 38(b)(1) is inadvertence—the Second

Circuit case Galella v. Onassis, 487 F.2d 986, 996 (2d Cir. 1973), which Centerstone cites, is an

example—but the Sixth Circuit has adopted a “more liberal approach.” Thompson v. Fritsch, 172

F.R.D. 269, 270 (E.D. Mich. 1997). It is true, as Centerstone points out, that “a district court will

not abuse [that] discretion in denying a Rule 39(b) motion if the only justification is mere

inadvertence.” (Doc. No. 28, PageID# 118); see also Andrews v. Columbia Gas Transmission

Corp., 544 F.3d 618, 632 (6th Cir. 2008). But neither is it necessarily an abuse of discretion to

grant a motion based on inadvertence or delay, especially in light of the Sixth Circuit’s general

preference for preserving the right to trial by jury. See Moody, 915 F.2d at 207 (reiterating that

“cases involving affirmances of denial of a jury trial furnish no support for reversing a district

court’s decision to grant a jury trial under Rule 39(b)”); see also Barron v. Bankers Life & Cas.

Co., 288 F.R.D. 187, 192 (W.D. Tenn. 2012) (explaining that “[t]here is no hard-and-fast rule or

dictate . . . commanding the court to refuse the plaintiffs a jury trial solely on the basis of

inexcusable delay”); Orlowski v. TRW, Inc., 765 F. Supp. 1277, 1279 (E.D. Mich. 1991)

(“[t]echnical insistence upon imposing a penalty for default by denying a jury trial is not in the

spirit of the rules”) (quoting 9 Charles Alan Wright & Arthur Miller, Federal Practice and

Procedure § 2334, at 115–16 (1971)).

       Although it is likely true, as Centerstone argues, that a jury trial would be costlier and more

time-consuming than a bench trial, that alone is not sufficient prejudice to defeat McKnuckles’s

motion. (Doc. No. 28, PageID# 119.) If it were, no Rule 39(b) motion would succeed. Further,

Centerstone has not argued that it “would have prepared its case differently had it known that a



                                                 5
jury trial might ensue,” likely because Centerstone received notice of McKnuckles’s motion for a

jury trial before the litigation was in full swing. Perez, 2016 WL 4468111, at *2. When

McKnuckles first requested a jury trial on May 30, 2018, Centerstone had just mailed its first set

of discovery requests and had “not otherwise begun the discovery process . . . .” (Doc. No. 27,

PageID# 114.) Because Centerstone was on notice at the outset of its discovery efforts that this

case might be tried by a jury, Centerstone should not be prejudiced if McKnuckles’s motion is

granted. See Barron, 288 F.R.D. at 192 (collecting cases to support the proposition that “courts

routinely grant Rule 39(b) motions for trial by jury where the request is made at a relatively early

stage of the proceeding”). Weighing the Sixth Circuit’s requirement of “strong [and] compelling”

reasons to deny a Rule 39(b) motion against the minimal prejudice Centerstone has raised, the

scales tip in favor of allowing McKnuckles’s jury demand. Anderson, 2016 WL 3365786, at *3.

IV.    Conclusion

       For the foregoing reasons, McKnuckles’s motion for a trial by jury is GRANTED.

       It is so ORDERED.




                                                     ____________________________________
                                                     ALISTAIR E. NEWBERN
                                                     United States Magistrate Judge




                                                 6
